Order entered October 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00898-CR

                       BRANDON LAWRENCE COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81168-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On September 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Mitchell

Nolte; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and

(4) counsel requested thirty days from the September 27, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by NOVEMBER 1, 2013. Because the brief is

already two months overdue, no further extensions will be granted absent a showing of

extraordinary circumstances. If appellant’s brief is not filed by the date specified, we will order
Mitchell Nolte removed as appellant’s counsel and will order the trial court to appoint a new

attorney to represent appellant in the appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, and to counsel for all

parties.


                                                    /s/     LANA MYERS
                                                            JUSTICE